TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2014



                                    NO. 03-13-00780-CR


                              Andra Lamont Taylor, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
     DISMISSED ON STATE’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment rendered by the trial court. The State has filed a motion to

dismiss the appeal. The Court has considered the motion to dismiss and concludes that the

motion should be granted. Therefore, in accordance with this Court’s opinion, the appeal is

dismissed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.